TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00427-CV


Amaro Tijerina, Appellant

v.


Texas Alcoholic Beverage Commission, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. GN301996, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N

	Appellant Amaro Tijerina has filed a motion for temporary stay and extension of time
to file the record.  A letter from counsel's doctor verifying counsel's cardiac problems is attached
to the motion.  We grant appellant's motion and abate this appeal until November 1, 2006.  We note
that a reporter's record from the hearing on the motion for new trial was filed September 6, 2006 and
counsel has filed a letter stating that he has requested the clerk's record.
	We hope that this abatement will give counsel enough time to secure the record and
possibly begin briefing the case, or, if necessary, make arrangements to secure additional assistance
in lieu of his former associate.  The appeal will be automatically reinstated November 1, 2006;
earlier if counsel is ready.

  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Abated
Filed:   September 14, 2006